DETAILED ACTION

The Applicant’s amendment filed on November 11, 2022 was received.  Claims 1 and 8 were amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued July 13, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper flange" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, the limitation will be interpreted as an upper flange

Claim Rejections - 35 USC § 102
The claim rejection under 35 U.S.C. 102(a)(1) as being anticipated by Farber on claim 1 and 15 are withdrawn because independent claim 1 has been amended.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as being unpatentable over Toshikazu et al. on claims 1-7, 11-12 and 16 are withdrawn because independent claim 1 has been amended.
The claim rejection under 35 U.S.C. 103 as being unpatentable over Toshikazu et al. and Feathers et al. on claim 13 is withdrawn because independent claim 1 has been amended.
Please consider the following.

Claim 1-7, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Toshikazu (JP 2007125503, previously provided translation cited below) in view of Sels (US 3,303,972).
In regards to claim 1, Toshikazu teaches a die coating apparatus for dispensing a coating liquid (material) comprising:
a nozzle including a holding portion-21 (nozzle head), the nozzle is provided as an upper division-5 and lower division-7 where the lower division has a body that includes a side surface and an insertion recess-21b (nozzle recess) extending into the body of lower division from the side surface (fig. 5-6; abstract, para. 21-23);
a baffle plate provided as an adjusting plate-23, an intermediate plate-22 and an embedding plate-24 that includes a recess part-10a (cutout) that extends through the intermediate plate-22, wherein the adjusting plate-23, the intermediate plate-22 and the embedding plate-24 are received in the insertion recess-21b, such that at least the recess part-10a defines a cavity (fig. 5-7; para. 22-25) and
an upper division-5 (cover plate) attached to the lower division-7, such that the upper division-5 secures the adjusting plate-23, the intermediate plate-22 and the embedding plate-24 within the insertion recess-21b, 
wherein a discharge port (12, outlet passage) is defined between the intermediate plate-22, the embedding plate-24 and the upper division-5, the discharge port (outlet passage) being fluidly connected to the cavity through the cutout of intermediate plate-22 and embedding plate-24 (fig. 5-7; para. 20, 27).
Toshikazu teaches the adjusting plate-23, the intermediate plate-22 and the embedding plate-24 will address the claim baffle plate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have made the plurality of plates as discussed into a single plate, because it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (MPEP2144.04-V-B).  
Toshikazu does not explicitly teach an arm extending downwards along a direction that is angularly offset from a vertical direction and the nozzle head is attached to the arm opposite an upper flange.
However, Sels teaches a dispenser mounting assembly comprising an arm (28) which is connected to a slider (14, upper flange) at one end and at an opposite end is connected to a dispensing head (70).  Sels teaches the arm extends downwards along a direction that is angularly offset from a vertical direction (fig. 2-3; col. 2, lines 15-20, 25-40).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the dispenser mounting assembly of Sels onto the die coating apparatus of Toshikazu because Sels teaches it will provide the proper desired positioning of the dispensing head (col. 3, line 73- col. 4, line 5).
In regards to claims 2 and 16, Toshikazu and Sels as discussed, where Toshikazu teaches the adjusting plate-23, the intermediate plate-22 and the embedding plate-24 provide an upper surface, a lower surface opposite the upper surface along a vertical direction, a front surface, and a rear surface opposite the front surface along a longitudinal direction that is perpendicular to the vertical direction, wherein the recess part-10a extends 1) into the intermediate plate-2 and embedding plate-24 from the upper surface and 2) from the front surface to the rear surface (fig. 6-7).
In regards to claim 3, Toshikazu and Sels as discussed, where Toshikazu teaches the baffle plate provided as the adjusting plate-23, the intermediate plate-22 and the embedding plate-24 has the front surface that is coplanar with a side surface of the insertion recess-21b of the holding portion-2 (fig. 5-6).
In regards to claims 4-6, Toshikazu and Sels as discussed, where Toshikazu teaches the baffle plate provided as the adjusting plate-23, the intermediate plate-22 and the embedding plate-24, where the intermediate plate-22 and the embedding plate-24 provide first and second cutout surfaces that extend from the upper surface along the vertical direction, and a third cutout surface that extends from the first cutout surface to the second cutout surface, such that the first, second, and third cutout surfaces define the cutout (fig. 6-7).
In regards to claim 7, Toshikazu and Sels as discussed, where Toshikazu teaches the insertion recess-21b comprises a first height measured along a vertical direction and recess part-10a (cavity) has a second height along the vertical direction, where the first height is greater than the second height (fig. 5-6).

    PNG
    media_image1.png
    364
    533
    media_image1.png
    Greyscale

In regards to claims 11-12, Toshikazu and Sels as discussed, where Toshikazu teaches a first extension (area before tapering of lip part #14 in fig. 5/6) and a second extension (area of tapering of lip part #14 in fig. 5/6), where the first and second extensions extend downwardly from an end of the upper division-5 (cover plate).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Toshikazu and Sels as applied to claims 1-7, 11-12 and 16 above, and further in view of Feathers (US 4,411,614).
In regards to claim 13, Toshikazu and Sels as discussed above, but does not explicitly teach baffle plate comprises an aluminum alloy.
However, Feathers teaches an insert (34, baffle plate) comprising a metal such as aluminum (col. 3, lines 40-50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the aluminum composition of Feathers onto the baffle plate of Toshikazu because Feathers teaches it is easily machinable metal to provide the desired shape (col. 3, lines 45-50).

Allowable Subject Matter
Claims 8-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see response filed November 14, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 as being unpatentable over Toshikazu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Toshikazu and Sels.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717